DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
It is noted that the Boyiadzis et al reference, entry for NPL cite #2, listed in the IDS submitted February 3, 2020 does not correspond to the Boyiadzis et al reference that was provided. The correct reference is listed on the attached form PTO-892. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyiadzis et al (Blood, 2016). 
Boyiadzis discloses the treatment of refractory/relapsed acute myeloid leukemia (AML) by the administration of a particular type of natural killer (NK) cells, NK-92 cells. See entire reference. With respect to claim 11, treatment inherently requires a therapeutic dose of NK-92 cells. This reference anticipates the claims. 

Claims 11 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klingemann et al (WO 2016/160621).
Klingemann discloses the treatment of refractory/relapsed acute myeloid leukemia (AML) by the administration of NK-92 cells. See paragraphs [0011], [0012], and [0099]. As above, treatment inherently requires a therapeutic dose of NK-92 cells. This reference anticipates the claims. 

Claims 11 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suck et al (Tranfus. Med. Hemother., 2016).
Suck discloses treatment of patients with relapsed/treatment-resistant AML with irradiated NK-92 cells. See Table 1 and “NK – a third-party NK cell drug,” bridging pp 92-93. As above, treatment inherently requires a therapeutic dose of NK-92 cells. This reference anticipates the claims.

Claims 1, 3, 5, 6, 10 and 18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suck et al (Tranfus. Med. Hemother., 2016) with Buccisano et al (Blood, 2012) to demonstrate inherency.
Suck teaches as set forth above. The reference is silent regarding the presence of leukemic stem cells. 
Buccisano discloses that AML relapses are derived from re-expansion of residual leukemic stem cells (LSCs) that escape the cytotoxic effect of chemotherapy. Experimental data indicate that LSCs are more resistant to chemotherapy that more residual cells. See p 338, “The LSC residual disease.”
Because residual LSCs are present to drive a relapse in AML, the administration of NK-92 cells for the treatment of relapsed AML would appear to inherently treat remnant leukemia cells, thereby anticipating these claims.   

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10, 11, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rubnitz et al (Pediatr. Blood Cancer, 2015) and Suck et al (Tranfus. Med. Hemother., 2016) in view of Buccisano et al (Blood, 2012). 
Rubnitz teaches the administration of NK cells for the treatment of relapsed or refractory (resistant) ALL and AML. See abstract; paragraph bridging pp 1469-1470; and last paragraph at p 1471. Table II lists the characteristics of treated patients, including residual blasts (myeloblasts, white blood cell precursors) resistant to the previous conventional therapy. Patient #2 comprises 2% residual blasts. The reference is silent regarding the use of NK-92 cells for treatment.
Suck teaches as set forth above. The reference further teaches that the NK-92 cells have been extensively characterized, and the culture conditions have been optimized. See section “NK – a third-party NK cell drug,” bridging pp 92-93.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Rubnitz-2015 method by the use of NK-92 cells for the treatment of remnant (residual) leukemia cells in a patient with a reasonable expectation of success. The artisan would be motivated to use the standardized product taught by Suck because it was expressly suggested. In the absence of unexpected results, this modification would amount to a simple substitution of one known element for another with predictable results. With respect to claim 3, Buccisano teaches that relapsed AML inherently comprises the presence of LSCs.   

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rubnitz et al (Pediatr. Blood Cancer, 2015) and Suck et al (Tranfus. Med. Hemother., 2016) as applied to claims 1, 2, 4-6, 10, 11, 14-16 and 18 above, and further in view of Klingemann et al (US 2004/0052770).
Rubnitz and Suck teach as set forth above. The references are silent regarding genetically modified NK-92 cells and/or ones that secrete interleukin-2 (IL-2). 
Klingemann teaches the preparation of genetically modified NK-92 cells transfected with a vector encoding IL-2. See abstract; Example 16; and reference claim 23. The reference teaches the use of these cells for the treatment of cancers, such as leukemia. See paragraphs [0017].  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Rubnitz by the use of the modified, IL-2-secreting NK-92 cells taught by Klingemann with a reasonable expectation of success. Klingemann teaches both NK-92 and modified NK-92 cells for the treatment of leukemia. Suck had established the use of NK-92 cells, per se, for the treatment of relapsed/refractory leukemia, inherently comprising residual disease cells. Therefore, the artisan would reasonably expect success in the modification using the modified ones taught by Klingemann.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 10, 11, 14, 15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,738,279 with Suck et al (Tranfus. Med. Hemother., 2016) and Buccisano et al (Blood, 2012). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 12 recites the treatment of a B-cell malignancy comprising the administration of an NK-92 cell line modified to secrete IL-2. The claim is silent regarding leukemia, per se, or residual disease cells. 
Suck teaches the treatment of the B-cell malignancy, refractory (resistant)/relapsed leukemia, with NK-92 cells. Buccisano establishes the presence of LSCs in relapsed leukemia. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer the recited modified NK-92 cells to a patient having refractory (resistant)/relapsed leukemia with a reasonable expectation of success because the use of NK-92 cells, generally, had been suggested. In doing so, resistant blasts and/or LSCs would necessarily be present and treated.   




Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623